July 26, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        SANDRA F. BERRY, Appellant

No.   14-15-00398-CR
No.   14-15-00399-CR                  V.
No.   14-15-00400-CR
                       THE STATE OF TEXAS, Appellee
                     ________________________________

     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED.

      We further order this decision certified below for observance.